Exhibit 10.11

 

Tuesday Morning Corporation
Description of Director Compensation

 

Directors who are not executive officers receive an annual retainer from the
Company in the amount of $30,000, receive reimbursement for their out-of-pocket
expenses incurred in attending Board and committee meetings, and receive the
standard 20% discount on merchandised entitled to all of our employees. Newly
elected Directors receive an initial grant of 15,000 options to purchase shares
of Tuesday Morning common stock priced at the fair market value on the date of
the grant at the time they join the board. The Chairman of the Audit Committee
receives additional compensation of $20,000 annually for performance of his
additional duties. Periodically, the Board of Directors may approve additional
grants of stock options for long-term service and other discretionary criteria.
Directors who are executive officers do not receive any additional remuneration
for serving as a director.

 

--------------------------------------------------------------------------------